Fourth Court of Appeals
                                San Antonio, Texas
                                   November 19, 2014

                                   No. 04-14-00746-CV

                                ALAMO HEIGHTS ISD,
                                     Appellant

                                            v.

                                   Catherine CLARK,
                                        Appellee

                From the 285th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2009-CI-19821
                       Honorable Karen H. Pozza, Judge Presiding


                                     ORDER
       Appellant's unopposed motion for extension of time to file brief is hereby GRANTED.
Appellant's brief is due on or before December 18, 2014.




                                                 _________________________________
                                                 Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of November, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court